Citation Nr: 1041295	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-08 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 
1961.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2005 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Pittsburgh, 
Pennsylvania, that denied the benefit sought on appeal.

The statement of the case notes the Veteran's appeal as being 
from a September 2006 rating decision that determined new and 
material evidence was not submitted.  Nevertheless, the decision 
review officer reopened the claim.  The Board finds, however, 
that the Veteran's January 2006 note, while cryptic, is 
sufficient to convey an intent to appeal the December 2005 rating 
decision.  The April 2006 RO reply to the Veteran's January 2006 
note erroneously informed the appellant that the one year appeal 
period from the December 2005 rating decision had lapsed.  Cf. 
38 C.F.R. § 20.302 (2010).  Finally, even if the January 2006 
note was not a notice of disagreement, the Veteran's October 2006 
notice of disagreement was in fact within the one-year appeal 
period for the December 2005 rating decision.  Thus, the December 
2005 rating decision was timely appealed.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates that a 
low back disorder is not related to an in-service disease or 
injury.

2.  The Veteran's assertion that he injured his back in-service 
is not credible.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active 
service, nor may arthritis of the spine be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in June 2005 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
In November 2006, VA provided notice how disability ratings and 
effective dates are assigned in the event service connection is 
granted.  The claim was readjudicated in a January 2007 statement 
of the case.  Hence, any timing error in the original notice was 
cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the case 
or supplemental statement of the case, is sufficient to cure a 
timing defect).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim.  
See 38 C.F.R. § 3.159(c).  The Board notes the Veteran was not 
afforded a VA examination prior to the denial of his claim but 
finds no prejudice on this basis.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that: 1) the claimant has a 
current disability or signs and symptoms of a current disability; 
2) the record indicates that the disability or signs and symptoms 
of disability may be associated with active service; and, 3) the 
record does not contain sufficient information to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  (Emphasis added).  The 
threshold for the duty to get an examination is rather low.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Where Element 1 is concerned, the record is problematic as to 
whether the Veteran has a currently diagnosed low back 
disability, or signs and symptoms of such a disability-that is, 
a disability that exists either presently or existed at any time 
since VA received his claim in 2005.  In August 2005 and May 2006 
VA received private medical evidence that in January 1980 the 
appellant suffered from spondylolisthesis of L5-S1, and that in 
1989 he suffered from a chronic back disorder and scoliosis.  VA 
outpatient records of August 2005, however, note the Veteran's 
reported history of chronic back problems due to an in-service 
back injury, but examination of the back was within normal 
limits.  Thus, given the evidence from 2005 it is questionable 
whether the appellant currently has a back disorder. 

As concerns Element 2, the only evidence of record is the 
Veteran's assertion.  The Veteran is competent to provide 
sufficient evidence to satisfy Element 2, see 38 C.F.R. 
§ 3.159(a)(2); see also Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), if the Board deems him a credible historian.  
(Emphasis added).

Aside from the Veteran's credibility, which is discussed below, 
Element 3 is not met, as the Board finds there is in fact 
sufficient information in the claims file to decide the appeal.  
In light of the fact that all three elements must be shown, the 
Board finds no prejudice to the Veteran as a result of the 
absence of a VA examination.  38 C.F.R. § 3.159(c)(4).
 
In light of the findings above, while the Veteran may not have 
received full notice prior to the initial decision, after notice 
was provided, VA assisted him with his claim, and he was afforded 
a meaningful opportunity to participate in the adjudication of 
the claims.  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects the 
fairness of this adjudication.  Thus, the Board may address the 
merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§  3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau, 492 F. 3d 1372.

Analysis

The Veteran asserts that he was a parachute rigger during his 
active Naval service, that he made one training jump, and that he 
injured his back on that jump.  A VA August 2005 outpatient entry 
notes his reported history as "a slipped disk (after) he did the 
jump."

Service treatment records of February 1959 confirm the Veteran's 
physical qualification for parachute rigger school and as a 
student parachutist.  On the other hand, they are entirely silent 
for any entries related to complaints, findings, or treatment for 
low back symptoms or a low back injury.  There is no service 
treatment record evidence of a disc injury in-service.  Reports 
Of Medical Examination For Extension of Enlistment in August 
1959, and For Release From Active Duty in July 1961, note that 
the spine was assessed as normal.  The Board notes well that both 
of these examinations were conducted after the purported in-
service injury.  The Veteran was deemed physically fit on both 
occasions.

A private January 1980 X-ray was interpreted as showing bilateral 
spondylolysis at the L5 level, with a spondylolisthesis, Grade 
III, of L5 on S1 with marked narrowing of the intervertebral 
interspace.  There otherwise was no evidence of fracture, 
displacement or metastatic disease, and the sacroiliac joints 
were within normal limits.  A January 1980 letter of JG, M.D., on 
letterhead from the steel company where the Veteran worked, notes 
the X-ray examination report.  Dr. J.G. noted that his physical 
examination led him to postulate that the Veteran had an obvious 
anterior displacement of L5 on the sacrum.  Examination revealed 
a good range of motion, no sciatic nerve tenderness, equal deep 
tendon reflexes, and no motor or sensory loss.  Dr. G also noted 
"physiological and no pathological reflexes."  Dr. G advised 
the Veteran to avoid heavy lifting, stooping, or twisting of his 
low back.

A January 1989 prescription slip from a family physician notes 
that the appellant had a chronic back problem secondary to 
scoliosis.  The Veteran hand wrote on this form that the X-ray 
noted above found a birth defect up from the tail bone.  

There is no competent evidence that arthritis manifested to a 
compensable degree within one year of separation from active 
service.

The Veteran noted on his claim (VA Form 21-526) that he went to 
sick bay for his back.  He asserted on his January 2006 notice of 
disagreement that his back problem was connected to his military 
occupation specialty, and in the October 2006 statement, he 
claimed he was trained as a parachutist, and that a parachute 
jump from an aircraft was an aggravating factor.  He also noted 
the Presumption of Soundness.  See 38 C.F.R. § 3.304(b).  In a 
January 2007 statement, the Veteran noted he was injured during 
his training as a parachute rigger while stationed at Lakehurst, 
New Jersey.

The Veteran is correct as concerns his presumed physical 
soundness at entry onto active duty.  Since his enlistment Report 
Of Medical Examination For Enlistment did not note a spine 
disorder, he is presumed to have had a sound back at enlistment.  
If a low back disorder is shown to have manifested during his 
active service, the presumption precludes a conclusion that it 
existed at the time he entered active service.  But that is as 
far as it goes; it does not automatically show in-service 
occurrence.  See 38 C.F.R. § 3.303.

The Board is aware that it may not reject the Veteran's lay 
assertions solely because of the absence of contemporaneous 
medical documentation.  It is, however, a valid factor for the 
Board's consideration.  See Buchannan v. Nicholson, 451 F.3d 
1331, 1335-36 (2006).  In this case, the Board rejects the 
Veteran's assertion as compellingly contrary to the evidence.

The service treatment records note treatment for other injuries.  
There is no reason to infer that any treatment of his back would 
not have been documented.  Further, as noted above, two in-
service examinations conducted after the purported accident did 
not reveal any back disability.   Thus, the credibility of the 
appellant's self reported history is highly suspect.  

Second, the private records of the 1980s do not indicate any 
report by the Veteran of an in-service or old injury.  In fact, 
as the Veteran indicated, the medical assessment in the 1980s was 
that his back symptoms were, at least in part, due to a 
congenital defect.  VA regulations clearly provide that 
congenital defects are not diseases or injuries.  See 38 C.F.R. 
§ 3.303(c).  Finally, as noted earlier, August 2005 VA outpatient 
records note examination of the Veteran's low back revealed no 
abnormality.  

In light of all of these factors, to include the appellant's lack 
of credibility, the Board is constrained to find the 
preponderance of the evidence is against the claim on both a 
presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a).  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for low back disability is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


